Exhibit 10.14
COLLATERAL PLEDGE AGREEMENT
among
HUMAN GENOME SCIENCES, INC.,
as Pledgor,
MANUFACTURERS AND TRADERS TRUST COMPANY,
as Pledgee
and
MANUFACTURERS AND TRADERS TRUST COMPANY,
acting in its capacity as Collateral Agent
Dated as of December 1, 2009
$23,000,000
Maryland Economic Development Corporation
Taxable Variable Rate Demand/Fixed Rate Revenue Bonds
(Human Genome Sciences, Inc. Facility)
1997 Issue
and
$17,500,000
Maryland Economic Development Corporation
Taxable Variable Rate Demand/Fixed Rate Revenue Bonds
(Human Genome Sciences, Inc. Facility)
Series 1999 A and B
 

 



--------------------------------------------------------------------------------



 



COLLATERAL PLEDGE AGREEMENT
     THIS COLLATERAL PLEDGE AGREEMENT (this “Agreement”) is dated as of
December 1, 2009, and is among HUMAN GENOME SCIENCES, INC., a Delaware
corporation (the “Pledgor”), MANUFACTURERS AND TRADERS TRUST COMPANY, a New York
banking corporation (the “Pledgee”), and MANUFACTURERS AND TRADERS TRUST
COMPANY, a New York banking corporation, acting in its capacity as Collateral
Agent (the “Collateral Agent”).
RECITALS
     Pursuant to, and in accordance with the provisions of Article 83A, Title 5,
Subtitle 2 of the Annotated Code of Maryland, as amended from time to time (the
“Act”), the Maryland Economic Development Corporation, a body politic and
corporate and a public instrumentality of the State of Maryland (the “Issuer”)
issued and sold its Taxable Variable Rate Demand/Fixed Rate Revenue Bonds (Human
Genome Sciences, Inc. Facility), 1997 Issue, in the aggregate principal amount
of $23,000,000 (the “1997 Bonds”) for the sole and exclusive purpose of
financing a portion of (1) the acquisition of approximately 10 acres of land
located in Montgomery County, Maryland (the “Land”) and (2) the construction of
a process development and manufacturing plant on the Land containing
approximately 84,000 square feet (the “Building”). The Land and the Building are
collectively referred to as the “Facility.” The Issuer currently leases the
Facility to the Pledgor pursuant to a Lease Agreement dated as of December 1,
1997, as amended or supplemented from time to time.
     The 1997 Bonds were issued pursuant to a Trust Indenture dated as of
December 1, 1997, by and between the Issuer and FMB Trust Company, National
Association (now known as Manufacturers and Traders Trust Company) (the
“Trustee”).
     In order to enhance the marketability of the 1997 Bonds, at the request of
the Issuer and the Lessee, Allfirst Bank (“Allfirst”), predecessor in interest
to the Pledgee, issued to the Trustee Allfirst’s irrevocable transferable
direct-pay letter of credit to provide payment for and secure the payment of the
principal of and interest on, and the purchase price of, the 1997 Bonds (the
“1997 Bonds Letter of Credit”).
     Pursuant to, and in accordance with the Act, the Issuer subsequently issued
and sold its Taxable Variable Rate Demand/Fixed Rate Revenue Bonds (Human Genome
Sciences, Inc. Facility) Series 1999 A and B, in the aggregate principal amount
of $17,500,000 (the “1999 Bonds”) for the sole and exclusive purpose of
financing a portion of the costs of improving and equipping a 43,000 square-foot
(approximate) addition to the Building (the “Additional Improvements”). The
Issuer currently leases the Additional Improvements to the Pledgor pursuant to
an Amended and Restated Lease Agreement of even date herewith.
     The 1999 Bonds were issued pursuant to a Trust Indenture dated as of
December 1, 1999, by and between the Issuer and the Trustee’s predecessor in
interest, Allfirst Trust Company, National Association, which Trust Indenture
has subsequently been amended and restated in its entirety pursuant to an
Amended and Restated Trust Indenture of even date herewith.

 



--------------------------------------------------------------------------------



 



     In order to enhance the marketability of the Series 1999 A Bonds, at the
request of the Issuer and the Pledgor, Allfirst issued to the Trustee Allfirst’s
irrevocable transferable direct-pay letter of credit to provide payment for and
secure the payment of the principal of and interest on, and the purchase price
of, the Series 1999 A Bonds (the “Series 1999 A Bonds Letter of Credit”).
     In order to enhance the marketability of the Series 1999 B Bonds, at the
request of the Issuer and the Pledgor, First Union National Bank (“First Union”)
issued to the Trustee First Union’s irrevocable transferable direct-pay letter
of credit to provide payment for and secure the payment of the principal of and
interest on, and the purchase price of, the Series 1999 B Bonds (the “First
Union Series 1999 B Bonds Letter of Credit”).
     The 1997 Bonds Letter of Credit, the Series 1999 A Bonds Letter of Credit
and the First Union Series 1999 B Bonds Letter of Credit each expire on
December 15, 2009.
     At the request of the Issuer and the Pledgor, the Pledgee, as successor in
interest to Allfirst, has agreed to extend the 1997 Bonds Letter of Credit and
the Series 1999 A Bonds Letter of Credit.
     At the request of the Issuer and the Pledgor, in substitution for the First
Union Series 1999 B Bonds Letter of Credit, the Pledgee has agreed to issue the
Pledgee’s irrevocable transferrable direct-pay letter of credit to provide
payment for and secure the payment of the principal of and interest on, and the
purchase price of, the Series 1999 B Bonds (the “Substitute Series 1999 B Bonds
Letter of Credit”).
     As a condition precedent to the extension of the 1997 Bonds Letter of
Credit, the Pledgee has required that the Pledgor enter into a Reimbursement
Agreement of even date herewith pursuant to which the Pledgor has agreed to
reimburse the Pledgee for any draws made under the 1997 Bonds Letter of Credit
and for certain other items set forth therein (as amended or supplemented from
time to time, the “1997 Reimbursement Agreement”).
     As a condition precedent to the extension of the Series 1999 A Bonds Letter
of Credit and the issuance of the Substitute Series 1999 B Bonds Letter of
Credit, the Pledgee has required that the Pledgor enter into a Reimbursement
Agreement of even date herewith pursuant to which the Pledgor has agreed to
reimburse the Pledgee for any draws made under the Series 1999 A Bonds Letter of
Credit and/or the Substitute Series 1999 B Bonds Letter of Credit and for
certain other items set forth therein (as amended or supplemented from time to
time, the “1999 Reimbursement Agreement” and, together with the 1997
Reimbursement Agreement, the “Reimbursement Agreements”).
     In order to secure the Pledgor’s obligations under the Reimbursement
Agreements, the Pledgee requires that the Pledgor post cash collateral and/or
securities with a minimum market value of $34,300,000 (the “Minimum Collateral
Amount”).
     NOW, THEREFORE, in order to secure its obligations under the Reimbursement
Agreements, the Pledgor hereby covenants and agrees with the Pledgee as follows:

 



--------------------------------------------------------------------------------



 



     1. Grant of Security Interest; Custody; Perfection. The Pledgor hereby
pledges, assigns and grants to the Pledgee a security interest in the cash and
marketable securities on deposit in the account maintained by the Pledgor with
the Collateral Agent as described in Exhibit A attached hereto and made a part
hereof (the “Account”), the Account, and all interest and other income thereon
and all cash and noncash proceeds thereof (all of the foregoing is herein
collectively referred to as the “Collateral”) pursuant to the provisions of the
Maryland Uniform Commercial Code, in order to secure the Pledgor’s obligations
under the Reimbursement Agreements.
     The Collateral is to be held by the Collateral Agent on behalf of the
Pledgee. The Pledgor hereby agrees that the Pledgee shall have with respect to
the Collateral the rights and remedies of a secured party provided in the
Maryland Uniform Commercial Code. The Collateral Agent will at all times
maintain the Account at its offices in the State of Maryland.
     As of the effective date of this Agreement, the Pledgor has pledged,
assigned and granted to the Pledgee a security interest in the Collateral and
such Collateral and the Account have been designated on the records of the
Collateral Agent as subject to the security interest granted pursuant to this
Agreement in accordance with the provisions of the Maryland Uniform Commercial
Code. The Pledgor and the Collateral Agent hereby agree that all securities or
other property underlying any financial assets credited to the Account shall be
registered in the name of the Collateral Agent, endorsed to the Collateral Agent
or in blank or credited to another securities account maintained in the name of
the Collateral Agent and in no case will any financial asset credited to the
Account be registered in the name of the Pledgor, payable to the order of the
Pledgor or specially indorsed to the Pledgor.
     The Collateral Agent hereby agrees that all property delivered to the
Collateral Agent with respect to the pledge and security intended hereby will be
held in or credited to the Account. The Collateral Agent further agrees that
each item of property (including, without limitation, any investment property,
financial asset, security, instrument, general intangible or cash) credited to
the Account shall be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the Maryland Uniform Commercial Code.
     The Pledgor hereby directs the Collateral Agent, and the Collateral Agent
hereby agrees, to comply with all entitlement orders of the Pledgee with respect
to the Collateral and the Account without further consent of the Pledgor.
     3. Minimum Collateral Value. The Pledgor shall maintain on deposit, in the
Account, Collateral with an actual market value of not less than the Minimum
Collateral Amount, taking into account any penalties, fees, discounts or other
amounts that could result in any reduction in the actual cash value of any of
the Collateral upon any liquidation or early termination of any investments
prior to the maturity date thereof.
     4. Investment; Preservation of Collateral. Funds held by the Collateral
Agent hereunder shall be invested and reinvested by the Collateral Agent upon
written order of the Pledgor only in Permitted Investments as described in
Exhibit B attached hereto and made a part hereof. Such investments shall be
registered in the name of the Collateral Agent and held by the Collateral Agent
for the benefit of the Pledgee. The Collateral Agent shall not be responsible or

 



--------------------------------------------------------------------------------



 



liable for any loss suffered in connection with any investment of moneys made by
it in accordance with the Pledgor’s instruction.
     The Pledgor shall be responsible for the preservation of the Collateral in
the Collateral Agent’s possession and shall take all action necessary to
preserve the rights of the Pledgee against prior parties to the Collateral.
Neither the Pledgee nor the Collateral Agent shall be under any duty (a) to
collect any of the Collateral or any moneys due or to become due thereunder,
(b) to give any notices with respect to the Collateral, (c) to preserve or
maintain any of the Collateral not in its possession, or (d) to preserve rights
of the Pledgor against prior parties to the Collateral. The Pledgee and the
Collateral Agent shall be deemed to have exercised reasonable care with respect
to any of the Collateral in their possession if the Pledgee or the Collateral
Agent takes such action for that purpose as the Pledgor shall reasonably request
in writing; provided, however, that no failure to comply with any such request
shall, of itself, be deemed a failure to exercise reasonable care, and no
failure to do any act not requested by the Pledgor shall be deemed a failure to
exercise reasonable care.
     5. Pledgor’s Representations and Warranties and Covenants. The Pledgor
represents and warrants and covenants that:

  (i)   it has received value (as defined in Section 1-201 (44) of the Maryland
Uniform Commercial Code),     (ii)   it has the right to create a security
interest in the Collateral,     (iii)   the Collateral is not subject to the
interest of any third person,     (iv)   the Pledgor will defend the Collateral
against the claims and demands of all third parties,     (v)   all statements
provided by Pledgor relating to the Collateral relied upon by the Pledgee prior
to, contemporaneous with or subsequent to execution of this Agreement are or
shall be true, correct, complete, valid and genuine in all material respects,  
  (vi)   it has taken or caused other persons to take all actions necessary to
effect the creation and perfection of the Pledgee’s security interest in the
Collateral, and has caused to be filed with the Maryland State Department of
Assessments and Taxation, the Secretary of State of the jurisdiction of
organization of the Pledgor, and, if the Account is maintained in a different
jurisdiction, the Secretary of State of the jurisdiction in which the Account is
maintained, UCC-1 financing statements naming the Pledgor as debtor and the
Pledgee as a secured party and evidencing the lien or pledge created by this
Agreement, and, together with the book entries described above, such actions
taken with respect to the Collateral pursuant to this Agreement create a valid
and perfected first priority security interest in the Collateral, pursuant to
the Maryland Uniform Commercial Code,     (vii)   it has full power, authority
and legal right to enter into this Agreement and to pledge and grant a lien on
the Collateral pursuant to this Agreement, and this Agreement has been duly
authorized, executed and delivered by Pledgor and constitutes the legal, valid
and binding obligation of Pledgor, enforceable against Pledgor in accordance
with its terms,     (viii)   no authorization, consent, approval, license,
qualification or formal exemption from, nor any filing, declaration or
registration with, any court, governmental

 



--------------------------------------------------------------------------------



 



      authority, or with any securities exchange is required in connection with
(A) the due execution, delivery or performance by Pledgor of this Agreement,
(B) the assignment of, and the grant of a lien on (including priority thereof),
the Collateral by Pledgor in the manner and for the purpose contemplated by this
Agreement, or (C) the exercise of the rights and remedies of Pledgee created
hereby except those that have been obtained or made concurrently with the
execution hereof, including, without limitation, filings in the appropriate
offices under the Maryland Uniform Commercial Code,     (ix)   Neither the
execution and delivery of this Agreement, nor the consummation of the
transactions herein contemplated, nor compliance with the terms and provisions
hereof will conflict with or result in a breach of, Pledgor’s formation
agreements, any applicable law or regulation, or any order, writ, injunction or
decree of any court or governmental authority binding on Pledgor, or any
agreement or instrument to which Pledgor is a party or by which Pledgor is bound
or to which any of the Collateral is subject, or result in the creation or
imposition of any lien upon Pledgor’s earnings or assets pursuant to the terms
of any such agreement or instrument,     (x)   the pledge of the Collateral to
the Pledgee is not done in contemplation of insolvency or bankruptcy or with an
intent to hinder, delay or defraud any of Pledgor’s creditors,     (xi)   it is
not insolvent immediately before signing this Agreement and is not being
rendered insolvent by the pledge of the Collateral to the Pledgee, and     (xii)
  it will not pledge, assign or grant a security interest in the Collateral to
any person other than the Pledgee.

     6. Partial Release of Collateral. Provided no Event of Default under this
Agreement has occurred and is continuing, when the actual market value of the
Collateral exceeds the Minimum Collateral Amount, the Pledgor shall have the
right to request that the Pledgee release from the security interest granted
pursuant to this Agreement Collateral in an amount equal to such excess;
provided, however, the Pledgor shall not have the right to request such a
release more than one time in any quarter. In the event that the Pledgor shall
request that the Pledgee release Collateral from the security interest granted
pursuant to this Agreement, the Pledgee shall not liquidate any Collateral for
purposes of honoring such request without the prior written consent of the
Pledgor.
     7. Deposits to Account. If at any time the actual market value of the
Collateral is less than the Minimum Collateral Amount, the Pledgor shall within
two (2) business days deposit to the Account and designate on the records of the
Collateral Agent as subject to the security interest granted pursuant to this
Agreement cash or marketable securities in an amount equal to the difference,
between (a) the Minimum Collateral Amount, and (b) the actual market value of
the Collateral. The Collateral Agent shall notify the Pledgor in writing of the
amount to be deposited hereunder and the Pledgor shall promptly provide the
Pledgee with evidence reasonably satisfactory to the Pledgee that such deposit
has been made.
     Other than with respect to reporting requirements regarding the Collateral,
the Collateral Agent shall have no obligations or responsibilities hereunder to
any parties hereto with respect to any accounts of the Pledgor other than the
Account. Notwithstanding the foregoing, however,

 



--------------------------------------------------------------------------------



 



nothing herein provided shall abrogate the Collateral Agent’s responsibilities
to the Pledgor with respect to any other accounts managed or held by the
Collateral Agent for or on behalf of the Pledgor.
     8. Substitutions. Provided no Event of Default under this Agreement has
occurred and is continuing, the Pledgor may at any time and from time to time
substitute cash and marketable securities for the Collateral on deposit in the
Account; provided, however, the actual market value of the Collateral shall at
all times be equal to or greater than the Minimum Collateral Amount.
     9. Investment Earnings. Provided no Event of Default under this Agreement
has occurred and is continuing, when the actual market value of the Collateral
equals at least Minimum Collateral Amount, investment earnings on the Collateral
shall, on the last day of each quarter thereafter, be distributed to the
Pledgor. In connection with the distribution of any investment earnings on the
Collateral pursuant to this Paragraph 9, the Pledgee shall not liquidate any
Collateral for purposes of making such distribution without the prior written
consent of the Pledgor.
     10. Reporting Requirements. Not more than five (5) business days following
the end of each calendar month, the Collateral Agent shall furnish to the
Pledgee and the Pledgor a statement of the actual market value of the Collateral
on deposit in the Account.
     11. Authority Over Account; Limitations on Withdrawals. The Pledgee shall
have sole authority over withdrawals of the Collateral from the Account and no
withdrawal of the Collateral from the Account shall be made except upon the
written instructions of the Pledgee signed by an authorized officer of the
Pledgee; provided, however, such withdrawals shall only be permitted when there
is an Event of Default pursuant to this Agreement or when the Pledgee is
releasing excess funds pursuant to Paragraphs 6, 8 or 9 hereof. Any written
instructions from the Pledgee shall permit withdrawals within two (2) business
days from the date thereof. In relying upon such written instructions from the
Pledgee, the Collateral Agent shall have no liability other than for its
negligence or willful misconduct.
     12. Default; Remedies Upon Default. The occurrence of any one or more of
the following events shall constitute an Event of Default under this Agreement:
(a) an event of default under either of the Reimbursement Agreements; or
(b) failure of the Pledgor to perform, observe, or comply with any of the
provisions of this Agreement, and such failure shall remain uncured for a period
of five (5) days in the event of a monetary default and thirty (30) days in the
event of a non-monetary default after the date of written notice from the
Pledgee to the Pledgor. The Pledgee shall contemporaneously give the Collateral
Agent and the Pledgor written notice of an Event of Default hereunder and the
Collateral Agent shall from receipt of such notice act only upon the
instructions of the Pledgee and the Collateral Agent shall have no liability to
the Pledgor in following such instructions.
     Upon an Event of Default under this Agreement that has not been waived by
the Pledgee, and any time thereafter, the Pledgee may, among its other rights
and remedies (1) cause the Collateral to be transferred to its name or to the
name of its nominee or nominees and thereafter exercise as to the Collateral all
rights, powers and remedies of an owner, (2) collect by legal

 



--------------------------------------------------------------------------------



 



proceedings or otherwise all dividends, interest, principal payments, and other
sums now or hereafter payable on account of the Collateral, and hold the same as
Collateral, or apply the same to the expenses incurred by the Pledgee in such
legal proceedings, the manner and distribution of the application to be in the
sole discretion of the Pledgee, (3) enter into any extension, subordination,
reorganization, deposit, merger, or consolidation agreement, or any other
agreement relating to or affecting the Collateral and in connection therewith
deposit or surrender control of such Collateral thereunder, and accept other
property in exchange therefor and hold or apply such property or money so
received in accordance with the provisions hereof, all of the foregoing
specified rights and remedies, however, being subject to the rights of the
Pledgor provided in the Maryland Uniform Commercial Code. The Pledgee shall give
written notice to the Pledgor ten (10) days prior to the date of public sale of
the Collateral or prior to the date after which private sale of the Collateral
will be made.
     Subject to compliance with federal and state securities laws, full power
and authority are hereby given to the Pledgee, acting through any of its
respective officers, upon an Event of Default hereunder that has not been waived
by the Pledgee, and at any time thereafter, at its election, to sell, assign,
transfer and deliver the whole of the Collateral, or any part thereof or any
additions thereto, or substitutes therefor, in such order as the Pledgee may
elect, at public or private sale.
     To the extent the Pledgee actually receives any monies as a result of its
exercise of any of the remedies provided for hereunder following the occurrence
of an Event of Default hereunder, the Pledgee covenants and agrees that such
monies, after deducting all costs incurred by the Pledgee in connection with the
collection thereof, shall be credited against the obligations of the Pledgor
under the Reimbursement Agreements in such order as the Pledgee in its
discretion may determine.
     No failure or delay by the Pledgee to insist upon the strict performance of
any term, condition, covenant, or agreement of this Agreement or of the
Reimbursement Agreements, or to exercise any right, power, or remedy consequent
upon a breach thereof, shall constitute a waiver of any such term, condition,
covenant, or amendment or of any such breach, or preclude the Pledgee from
exercising any such right, power, or remedy at any later time or times. By
accepting payment after the due date of any of the obligations under this
Agreement or of the Reimbursement Agreements, the Pledgee shall not be deemed to
have waived the right either to require prompt payment when due of all other
such obligations or to declare a default for failure to effect such payment of
any such other obligations.
     Each right, power, and remedy of the Pledgee as provided for in this
Agreement or in the Reimbursement Agreements or now or hereafter existing at law
or in equity or by statute or otherwise shall be cumulative and concurrent and
shall be in addition to every other right, power, or remedy provided for in this
Agreement or in the Reimbursement Agreements or now or hereafter existing at law
or in equity or by statute or otherwise, and the exercise or beginning of the
exercise by the Pledgee of any one or more of such rights, powers, or remedies
shall not preclude the simultaneous or later exercise by the Pledgee of any or
all such other rights, powers, or remedies.

 



--------------------------------------------------------------------------------



 



     13. Costs and Expenses. All reasonable costs and expenses, including
reasonable attorney’s fees and expenses, incurred or paid by the Pledgee in
exercising any right, power or remedy conferred hereby, and in the endorsements
thereof, shall become a part of the indebtedness or obligations secured hereby.
     14. Further Assurances. The Pledgor shall, at its expense, do, make,
procure, execute and deliver all acts, things, writings and assurances as the
Pledgee may at any time request to protect, assure or enforce its interest,
rights and remedies created by, provided in or emanating from this Agreement.
     15. Release, Indulgences, etc. The Pledgor agrees that demand, notice,
protest and all demands and notices of any action taken by the Pledgee under
this Agreement, except those expressly provided for in this Agreement and the
Reimbursement Agreements, are hereby waived. Without notice to and further
consent from the Pledgor, without in any way waiving any of the provisions of
this Agreement, and without in any way releasing all or any part of the
Pledgor’s obligations under this Agreement or in the Collateral, the Pledgor
hereby consents: (a) to any extension of time for payment of any of the
obligations of the Pledgor under the Reimbursement Agreements; (b) to any
renewal, modification, waiver, or release of, any of the obligations of the
Pledgor under the Reimbursement Agreements; (c) to the addition to, or release
of the Pledgor or of any other maker, accommodation party, endorser, guarantor,
surety, or indemnitor from, any of their respective obligations under the
Reimbursement Agreements; (d) to the addition to, or release of, all or any part
of the collateral and security for the Reimbursement Agreements and all or any
part of Collateral hereunder; (e) to any indulgence and/or waiver given to the
Pledgor or to any other maker, accommodation party, endorser, guarantor, surety,
or indemnitor of any of the obligations of the Pledgor under the Reimbursement
Agreements.
     16. Liability, Duties, and Resignation of Collateral Agent.
          (a) The Collateral Agent shall hold the Collateral as agent for the
Pledgee. The Collateral Agent agrees to send a written confirmation to the
Pledgee that it is holding the Collateral and the Account for the sole and
exclusive account of the Pledgee for the benefit of the Pledgee.
          (b) The Collateral Agent, its affiliates, directors and officers and
its respective successors, assigns, agents and servants, absent negligence or
willful misconduct, shall not be held to any personal liability whatsoever, in
tort, contract or otherwise, in connection with the execution and delivery of,
or performance of its obligations under, this Agreement.
          (c) This Agreement sets forth exclusively the duties of the Collateral
Agent with respect to any and all matters pertinent hereto and no implied duties
or obligations shall be read into this Agreement against the Collateral Agent.
The Collateral Agent may act in reliance upon any instrument or signature
believed by it to be genuine and may assume that any person purporting to give
any writing, notice, advice or direction for or on behalf of the Pledgee in
connection with the provisions hereof has been duly authorized to do so.

 



--------------------------------------------------------------------------------



 



          (d) The Collateral Agent may resign from its obligations under this
Agreement at any time after thirty (30) days’ prior written notice to the other
parties hereto, but in no event shall Collateral Agent be released of its
obligations hereunder unless and until a substitute eligible institution has
been designated and has assumed in writing the obligations of Collateral Agent
hereunder.
     17. Notices. All notices, demands, requests, consents, approvals,
certificate or other communications required under this Agreement to be in
writing shall be sufficiently given and shall be deemed to have been properly
given (i) if delivered by hand, when written confirmation of delivery is
received by the sender, (ii) three days after the same is mailed by certified
mail, postage prepaid, return receipt requested, or (iii) if sent by overnight
courier, 24 hours after delivery to such overnight courier, addressed to the
person to whom any such notice, demand, request, approval, certificate or other
communication is to be given, at the appropriate address of such person as
designated below:

     
If to the Pledgor at:
  Human Genome Sciences, Inc.
 
  14200 Shady Grove Road
 
  Rockville, Maryland 20850
 
  Attention: James H. Davis, Executive Vice President,
 
             General Counsel and Secretary
 
  Tel: (301) 251-6039
 
  Fax: (301) 517-8831
 
   
If to the Pledgee at:
  Manufacturers and Traders Trust Company
 
  1 Research Court, Suite 400
 
  Rockville, Maryland 20850
 
  Attention: Arthur L. Perraud
 
             Senior Relationship Manager
 
  Tel: (240) 632-7808
 
  Fax: (240) 632-2621
 
   
If to the Collateral Agent at:
  Manufacturers and Traders Trust Company
 
  25 South Charles Street, 16th Floor
 
  Mail Code MD2-CS58
 
  Baltimore, Maryland 21201
 
  Attention: Sabrina Thomas
 
  Tel: (410) 545-2193
 
  Fax: (410) 244-4236

     18. Miscellaneous. Neither this Agreement nor any term, condition,
covenant, or agreement hereof may be changed, waived, discharged, or terminated
orally, but only by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge, or termination is sought. This
Agreement shall be governed by the laws of the State of Maryland and shall be
binding upon the successors and assigns of the Pledgor and shall inure to the
benefit of the Pledgee and its respective successors and assigns. As used
herein, the singular number shall include the plural, and the use of the
masculine, feminine, or neuter gender shall include all genders as the context
may require, and the term “person” shall include an

 



--------------------------------------------------------------------------------



 



individual, a corporation, an association, a partnership, a trust, a limited
liability company, an organization, a government or political subdivision
thereof, and a governmental agency. Headings and captions used in this Agreement
are solely for convenience of reference and shall not affect the meaning of this
Agreement. Unless varied by this Agreement, all terms used herein which are
defined by the Maryland Uniform Commercial Code shall have the same meanings
hereunder as assigned to them by the Maryland Uniform Commercial Code. This
Agreement may be executed in several counterparts, each of which shall be an
original and all of which shall constitute one and the same
     19. Termination. This Agreement shall terminate when 1997 Bonds Letter of
Credit, the Series 1999 A Bonds Letter of Credit and the Substitute Series 1999
B Bonds Letter of Credit terminate and all obligations under the Reimbursement
Agreements have been indefeasibly paid and performed in full, and upon the
termination of this Agreement, the Pledgee shall instruct the Collateral Agent
to reassign to the Pledgor, without recourse or warranty, express or implied,
the then existing rights, title and interest of the Pledgee in and to the
Collateral, the costs of such reassignment to be borne by the Pledgor.
(SIGNATURES APPEAR ON FOLLOWING PAGE)

 



--------------------------------------------------------------------------------



 



     WITNESS the signature and seal of the Parties as of the date first written
above.

              WITNESS:   HUMAN GENOME SCIENCES, INC.,
as Pledgor
 
           
 
  By: /s/ H. Thomas Watkins   (SEAL) 
 
         
 
    Name:  H. Thomas Watkins      
 
           
 
    Title: President and Chief Executive Officer    
 
           
 
            WITNESS:   MANUFACTURERS AND TRADERS TRUST,
COMPANY, as Pledgee
 
           
 
  By:  /s/ Arthur L. Perraud   (SEAL)
 
         
 
    Name:  Arthur L. Perraud      
 
           
 
    Title: Vice President      
 
            WITNESS:   MANUFACTURERS AND TRADERS TRUST
COMPANY, as Collateral Agent
 
           
 
  By: /s/ Cassandra J. Cole   (SEAL)
 
         
 
    Name:  Cassandra J. Cole      
 
           
 
    Title: Vice President      
 
           

 



--------------------------------------------------------------------------------



 



Exhibit A to
Collateral Pledge Agreement
DESCRIPTION OF ACCOUNT

              Account Owner   Account Name   Account Number
Human Genome Sciences
   

 



--------------------------------------------------------------------------------



 



Exhibit B to
Collateral Pledge Agreement
PERMITTED INVESTMENTS
     The term “Permitted Investments” as used in this Collateral Pledge
Agreement means any of the following:
     Any investments allowed under the investment guidelines approved by the
board of directors of the Pledgor, provided that such investments shall meet the
following limitations:
     Such investments shall be direct obligations of the United States of
America or other obligations the timely payment of the principal of and interest
on which are fully and unconditionally guaranteed by the United States of
America or debt securities rated “A-” or better by Standard & Poor’s Ratings
Services or “Aa3” or better by Moody’s Investors Service, Inc, provided that
(i) no more than ten percent (10%) of the Collateral shall be invested at any
time in the obligations of any one corporate issuer, (ii) no such obligation
shall have a maturity or market expected average life in excess of seven
(7) years, and (iii) such obligations shall not have an average duration
exceeding seven (7) years.

 